This document is an amendment to the Fidelity Bond filed on July 17, 2008 (Accession No. 0000922423-08-000663) andthe amendment filed onDecember 11, 2008 (Accession No. 0000922423-08-001092). DELIVERY INVOICETRAVELERS Company:St. Paul Fire & Marine Insurance Company IEngex, Inc.Policy Inception/ Effective Date: 05/16/08 N44 Wall Street Agency Number: 3181334 S2nd Floor U New York NY 10005 RTransaction Type: Return Premium & E Reduced Limits DProcessing date: 07/22/2008 Policy Number: 490PB1892 AMackoul& Associates, Inc G214 W Park Avenue ELong Beach, NY 11561 N T Policy DescriptionAmountSurtax/ NumberSurcharge 490PB1892Return Premium with Reduced Limits -$2,200. (Effective 07/14/2008) 40724Ed. 12-90 Printed in U.S.A.Page 1 RIDER To be attached to and form part of Financial Institution Bond, Standard Form No. 14, No. 490PB1892 in favor of ENGEX, INC. It is agreed that: 1. The attached bond is amended by replacing that Item(s) on the Declarations Page corresponding to the Item(s) indicated below with an "X": [] Item 2. Bond Period: from 12:01 a.m onto (Month,
